Citation Nr: 0811880	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
shoulder disability with bursitis prior to June 21, 2002.  

2.  Entitlement to an effective date earlier than September 
7, 2002, for the grant of service connection for a right 
shoulder disability with bursitis, to include on the basis of 
clear and unmistakable error (CUE).  


WITNESSES AT HEARINGS ON APPEAL

The veteran and R. L. 


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969 and from September 1972 to May 1979.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of November 2004 and February 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  In January 2005, the veteran 
testified before RO personnel.  

In December 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge in Washington, D.C.  At 
the hearing, the veteran submitted additional evidence 
directly to the Board.  The veteran waived his right to have 
the agency of original jurisdiction (AOJ) consider the 
evidence in the first instance.  38 C.F.R. §§ 20.800, 
20.1304(a) (2007).  The Board accepts this evidence into the 
record on appeal.  The Board notes that during the course of 
this appeal, the veteran has been represented by Disabled 
American Veterans and also by Eastern Paralyzed Veterans 
Association.  The veteran has revoked his power-of-attorney 
with both service organizations and is currently 
unrepresented.  

As the appeal with respect to the veteran's claim for an 
initial compensable rating for left shoulder disability with 
bursitis prior to June 21, 2002 emanates from the veteran's 
disagreement with the initial noncompensable rating assigned 
following the grant of service connection, the Board has 
characterized that claim as a claim for a higher initial 
rating, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

By way of history, in the above noted November 2004 rating 
decision, the RO granted service connection and assigned 
separate 20 percent evaluations for a left shoulder 
disability with bursitis and for a right shoulder disability 
with bursitis.  The grants of service connection were both 
effective September 7, 2002.  In December 2004, the veteran 
filed a notice of disagreement with the effective dates 
assigned for the grants of service connection for both the 
left shoulder and the right shoulder.  In a February 2005 
rating decision, the RO assigned an effective date of May 17, 
1979 for the grant of service connection for a left shoulder 
disability with bursitis.  The RO awarded a noncompensable (0 
percent) rating from May 17, 1979 to September 7, 2002.  The 
RO also denied an effective date earlier than September 7, 
2002 for the grant of service connection for right shoulder 
disability with bursitis due to CUE in an October 1, 1979 
rating decision.  In April 2005 and June 2005, the veteran 
expressed disagreement with the February 2005 rating 
decision.  Thereafter, in a March 2006 statement of the case, 
the RO awarded an effective date to June 21, 2002 for the 
award of a 20 percent rating for left shoulder disability 
with bursitis.  The Board notes that a subsequent September 
2006 supplemental statement of the case continues to identify 
the effective date of the 20 percent rating for left shoulder 
disability with bursitis as September 7, 2002.  

(The decision below addresses the veteran's claim for an 
effective date earlier than September 7, 2002, for the grant 
of service connection for right shoulder disability with 
bursitis, to include on the basis of CUE.  The remaining 
issue on appeal will be discussed in the remand that follows 
this decision.)  

Finally, the Board notes that in a February 2006 VA Form 9 
(Appeal to Board of Veterans' Appeals), the veteran argues 
that he is entitled to a "compensable bilateral shoulder 
condition with a 20 percent rating for each shoulder 
retroactive back to May 17, 1979.  From this statement, the 
Board liberally infers a claim for an effective date earlier 
than September 7, 2002 for the award of a 20 percent rating 
for right shoulder disability with bursitis.  Also, during 
his December 2007 hearing with the undersigned, the veteran 
testified that he believed his left and right shoulder 
disabilities with bursitis were more severe than the current 
20 percent evaluation assigned for each disability.  The 
Board infers from the veteran's testimony that he seeks 
higher ratings for his service-connected bilateral shoulder 
disability.  As these noted issues have not been adjudicated 
by the agency of original jurisdiction (AOJ), they are not 
before the Board.  Hence, they are referred to the AOJ for 
appropriate action.  




FINDINGS OF FACT

1.  On September 17, 2002 the RO received a statement from 
the veteran that constitutes an informal claim for service 
connection for a right shoulder disability.  (The RO appears 
to have received the veteran's claim (via a Statement in 
Support of Claim (VA Form 21-4138)) for service connection 
for a right shoulder disability on September 17, 2002 as 
compared to September 7, 2002). 

2.  Prior to September 7, 2002, there was no pending claim 
pursuant to which service connection for right shoulder 
disability with bursitis could have been granted.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 7, 
2002, for the grant of service connection for right shoulder 
disability with bursitis, to include on the basis of CUE, are 
not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.105(a), 3.151, 3.155, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim for an 
effective date earlier than September 7, 2002, for the grant 
of service connection for right shoulder disability with 
bursitis, to include on the basis of CUE, has been 
accomplished.  

With regard to VA's notice requirements, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim, (2) the 
evidence, if any, to be obtained by VA, and (3) the evidence, 
if any, to be provided by the claimant; and (4) VA must make 
a request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  However, 
VCAA notice is not required with respect to every issue 
raised by a claimant.  

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (When a 
claim for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provisions has been satisfied.).  The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A.  Id.  

Here, the veteran's claim for entitlement to an earlier 
effective date falls squarely within the fact pattern above.  
Thus, no additional VCAA notice was required with respect to 
the issue of an earlier effective date for the grant of 
service connection for right shoulder disability with 
bursitis on appeal.  Furthermore, the Board finds the more 
detailed notice requirements set forth in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met.  Dingess/Hartman v. 
Nicholson, supra.  

In this regard, in April 2003, the veteran was issued a 
notice letter regarding his claims for service connection for 
left shoulder disability and for right shoulder disability.  
In November 2004, the veteran was granted service connection 
for bilateral shoulder disability and was notified of the 
decision that same month.  The notice included a copy of the 
RO's November 2004 rating decision.  In that rating decision, 
the veteran was informed of the evidence the RO considered 
and its reasons for assigning 20 percent evaluations for the 
left shoulder disability and for the right shoulder 
disability.  The veteran was also informed that the effective 
date of his awards was assigned based on the date the RO had 
found that his claim for service connection for bilateral 
shoulder disability had been received, September 7, 2002.  In 
a March 2006 statement of the case, in particular, the RO 
notified the veteran of the relevant rating criteria 
associated with his claim for an earlier effective date, as 
well as the regulation regarding revision of a previously 
decided and final rating decision.  In this regard, the 
veteran was again informed that the effective date of his 
award had been assigned based on the date that the RO had 
found his claim for service connection for bilateral shoulder 
disability had been received.  In March 2006, the veteran was 
issued additional notice which described how the RO assigned 
a disability rating and effective date, as well as the 
factors that were considered.  Following this March 2006 
notice, the veteran's claims were re-adjudicated in September 
2006.  

Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Here, the Board does not find that the essential 
fairness of the adjudication has been affected.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Furthermore, 
although the VCAA is applicable to many types of claims, the 
Court has held that it does not apply to claims involving 
CUE.  See, e.g., Livesay v. Principi, 15 Vet. App. 165 
(2001).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
appeal for an effective date earlier than September 7, 2002 
for the grant of service connection for a right shoulder 
disability with bursitis, to include on the basis of CUE.  
Relevant documents associated with the veteran's original 
application for benefits in May 1979 are associated with the 
claims file, as are the veteran's service medical records and 
reports of August 1979 and March 1980 VA examinations.  

The Board notes that in June 2006, the RO contacted by 
electronic mail (email) the Chief of Administration Service 
(CAS) of the VA Medical Center (VAMC) in New York, New York.  
The CAS was requested by the RO to conduct a search for VA 
medical records associated with the veteran's reported 
treatment by the New York Harbor Health System from 1979 to 
1995.  These records were believed to have been retired to 
the VA Records Center and Vault (located at the VA Austin 
(Texas) Automation Center).  Thereafter, an August 2006 email 
from CAS to the RO notes that a complete and comprehensive 
search had been conducted for the veteran's medical records 
prior to 1995 and that those records located had been 
forwarded to the RO.  A review of those records received by 
the RO reflects no evidence of treatment prior to 1983.  
Thus, it appears that VA medical records that pertain to the 
veteran's reported treatment with the New York Harbor Health 
System are unavailable.  The Board notes that the record on 
appeal does not reflect any notice from the RO to the veteran 
regarding missing Federal records in accordance with 
38 C.F.R. § 3.159(e)(1) (2007).  However, during the 
veteran's December 2007 hearing, he did testify to knowledge 
of the missing records and the reasons behind why they had 
reportedly become lost.  Furthermore, the veteran also 
reported that the New York VARO had adjudicated his claim in 
September 2006 without notifying him of the missing records.  

Likewise, the veteran has also identified that he has been in 
receipt of disability benefits from the Social Security 
Administration (SSA) since 1996.  The records associated with 
the veteran's disability award from SSA are not associated 
with the claims file.  With respect to the issue decided 
below, as noted above, the veteran's claim hinges on evidence 
of a pending claim for service connection for right shoulder 
disability and not necessarily on medical evidence related to 
treatment for his right shoulder disability.  Thus, the Board 
finds the SSA records are not relevant to the veteran's claim 
for an effective date earlier than September 7, 2002 for the 
grant of service connection for a right shoulder disability 
with bursitis, to include on the basis of CUE.  See 38 C.F.R. 
§§ 3.151, 3.155.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Under applicable criteria, if a claim is received within one 
year after separation from service the effective date 
assigned will be the day following separation from active 
service or date entitlement arose; otherwise date of receipt 
of claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of date of the receipt of the informal 
claim.  38 C.F.R. § 3.155.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).  

The Board notes that the veteran seeks an earlier effective 
date for the grant of service connection for a right shoulder 
disability with bursitis, to include on the basis of error in 
the RO's October 1, 1979 rating decision.  In this respect, 
the veteran's primary allegation is that he filed a claim in 
May 1979 for service connection for both a right shoulder 
disability and left shoulder disability and that the RO 
improperly failed to adjudicate his claim for a right 
shoulder disability.  

In reviewing the record on appeal, the Board notes that 
service medical records are associated with the claims file 
as is the veteran's application for benefits (VA Form 21-
526e) as well as a report of August 1979 VA examination and a 
report of March 1980 VA examination.  

A review of the veteran's service medical records reflects an 
August 26, 1976 treatment note.  It was noted that the 
veteran was receiving treatment for an arthritic shoulder.  
An August 30, 1976 physical therapy consultation report notes 
that the veteran had been in an automobile accident that 
month.  The left shoulder was reported as lowered.  No 
reference to the right shoulder was noted.  An orthopedic 
consultation note dated November 2, 1976 reflects the veteran 
was referred for physical therapy for back and right leg 
pain, as well as range of motion exercises and hot packs "to 
shoulder."  A March 18, 1977 orthopedic consultation report 
notes the veteran's complaint of pain in both shoulders.  On 
clinical examination, disability of the left shoulder was 
identified but no objective indication of disability of the 
right shoulder was reported.  An X-ray at that time was 
reported normal.  The diagnosis appears to be mild 
supraspinatus syndrome of the left shoulder.  A subsequent 
March 1977 statement regarding the veteran's medical 
condition notes that the veteran sustained injuries when his 
car was struck by another car in August 1976, and later that 
month when the veteran was struck by a vehicle while walking 
along a road.  On March 21, 1977, the veteran was placed on 
physical profile, in particular, for bursitis of the left 
shoulder.  The physical profile did not reflect any reference 
to right shoulder bursitis.  

Thereafter, a September 17, 1977 treatment note reflects the 
veteran's complaints of right shoulder bursitis and that he 
was on physical profile for such disability.  The medical 
notation appears to be a mistake as the veteran, as noted 
above, was on physical profile for left shoulder bursitis and 
not right shoulder bursitis.  The veteran was referred to 
physical therapy.  A physical therapy note, dated September 
19, 1977 reflects the veteran's complaint of left shoulder 
pain.  Evaluation of both shoulders revealed palpable 
crepitus but otherwise normal findings.  A subsequent March 
23, 1978 physical profile notes the veteran's restrictions 
due to, in particular, left shoulder pain.  

The Board is aware that in a July 26, 1978 Report of Medical 
History, the veteran reported that he had a current profile 
for his back, knees, and "shoulders".  The examiner noted 
the veteran's reported history of intermittent swelling of 
the right shoulder as well as arthritis.  In a July 26, 1978 
Report of Medical Examination, noted for the purpose of 
Chapter 13, the examiner identified clicking of the right 
shoulder with range of motion.  The diagnosis was bursitis of 
the right shoulder.  The Board notes that the diagnosis of 
bursitis of the right shoulder appears to be based on the 
veteran's reported history in this regard, notwithstanding 
the clinical finding of clicking of the right shoulder on 
examination.  The veteran's report of being on profile for 
his "shoulders", as compared to solely his left shoulder, 
is a misstatement.  

Following the July 26, 1978 medical examination, a September 
21, 1978 orthopedic consultation note reflects that the 
veteran had sought treatment for recurrent left shoulder pain 
and left knee pain.  The examiner noted that the veteran's 
health record had been extensively reviewed and that the 
veteran had had repeated evaluations and work-ups for his 
left shoulder and left knee.  He was also noted to be on 
permanent profile for both disabilities.  In a report of 
April 1979 medical examination for purposes of the veteran's 
separation from military service, the examiner noted left 
shoulder bursitis on clinical examination.  There was no 
diagnosis of right shoulder bursitis.  

The Board also notes that post service medical evidence 
reflects a report of August 1979 VA examination in which the 
examiner noted the veteran's reported history of pain in his 
knees, back and left shoulder.  The veteran was not noted to 
have complained of right shoulder pain.  An X-ray of the left 
shoulder at that time was negative for any arthritic process.  
Likewise, in a subsequent report of March 1980 VA 
examination, following the October 1, 1979 rating decision, 
the veteran was again noted as only complaining of left 
shoulder pain.  

A review of the veteran's May 1979 application for VA 
benefits (VA Form 21-526e) reflects that under question #6 
(Nature of Sickness, Diseases or Injuries for Which Claim is 
Made and Date Each Began), pleadings by the veteran are noted 
as follows, 

Knee begin in 1973.  Was operate on left knee 
Oct 73.  Hurt back 1974 and shoulder.  
Reinjury back, knee and shoulder 1976.  
Bursitis left shoulder.  Loose body knee and 
soften of both knee also chronic back strain.  

The Board notes that a sympathetic reading of a claimant's 
pleadings cannot be based on a standard that requires legal 
sophistication beyond that which can be expected of a lay 
claimant and must consider whether the claimant's 
submissions, considered in toto, have articulated a claim.  
See Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  

In this case, in reviewing the veteran's May 1979 application 
for benefits and his noted pleadings, above, the Board does 
not find any expressed reference to a right shoulder 
disability and/or bilateral shoulder disability.  A claim for 
a right shoulder disability also can not be reasonably 
inferred from a sympathetic reading of the veteran's 
pleadings in the May 1979 application.  Here, in analyzing 
the veteran's pleadings in his application, the Board notes 
that service medical records do not reflect a right shoulder 
injury in 1974.  Notwithstanding that fact, the veteran 
identifies having reinjured in 1976 the apparent same 
shoulder that was injured in 1974.  Service medical records 
dated in 1976 also do not make reference to treatment for a 
right shoulder disability or injury in 1976.  The Board finds 
persuasive that a March 18, 1977 orthopedic examination of 
the veteran revealed the veteran's complaint of pain in both 
shoulders, but no objective clinical finding of a right 
shoulder disability.  Otherwise, the veteran's pleadings 
explicitly note bursitis of the left shoulder.  

The Board also finds persuasive that the veteran's physical 
profiles in service do not reflect any right shoulder 
disability or pain.  As noted above, the examiner in July 
1978 appears to base his finding of right shoulder bursitis 
on the veteran's report of such disability.  A subsequent 
examination in April 1979 for purposes of the veteran's 
separation from service does not reflect a finding of right 
shoulder bursitis.  Additionally, during the August 1979 and 
March 1980 VA examinations the veteran did not give any 
history or complain of right shoulder pain or was any 
reference by the veteran to his right shoulder noted.  

Therefore, even with a sympathetic reading of the veteran's 
pleadings in his May 1979 application for benefits, the Board 
concludes that the evidence simply does not support that a 
claim for service connection for a right shoulder disability 
was pending at the time of the October 1, 1979 rating 
decision.  38 C.F.R. §§ 3.151, 3.155; Ingram, supra.  

As noted above, the veteran has alleged that the RO's failure 
to consider his claim for service connection for a right 
shoulder disability in the October 1, 1979 rating decision 
was CUE.  The United States Court of Appeals for the Federal 
Circuit has held that when a claimant files more than one 
claim with the RO at the same time, if the RO acts on one of 
the claims but fails to specifically address the other, the 
second claim is deemed denied and the appeal period begins to 
run.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. 
Cir. 2006).  Subsequently, in Ingram v. Nicholson, 21 Vet. 
App. 232, 247 (2007), the Court interpreted Deshotel to hold 
that an RO decision may constitute an adjudication of a claim 
where the RO decision addresses the claim "in a manner 
sufficient for a claimant to deduce that the claim was 
adjudicated."  As noted above, both the holding of the 
Federal Circuit and the Court presuppose a finding that a 
claimant had in fact filed a claim.  In this case, the Board 
has found that the veteran did not in fact have a claim 
pending for service connection for a right shoulder 
disability at the time of the October 1, 1979 rating 
decision.  

Because the veteran did not have a claim for service 
connection for a right shoulder disability pending at the 
time of the October 1, 1979 rating decision, the Board finds 
that his argument alleging CUE in the October 1, 1979 rating 
decision lacks legal merit.  Here, the October 1, 1979 rating 
decision is not final and binding with respect to any claim 
for a right shoulder disability.  For this reason, as a 
matter of law, the October 1, 1979 rating decision cannot be 
the subject of a claim of CUE regarding a service-connected 
right shoulder disability.  Therefore, 38 C.F.R. § 3.105(a) 
provides no basis for assignment of an earlier effective date 
in this case.  

Otherwise, a review of the record reflects that the veteran 
separated from his second period of active service on May 16, 
1979.  As noted above, the RO appears to have received the 
veteran's claim (via a Statement in Support of Claim (VA Form 
21-4138)) for service connection for a right shoulder 
disability on September 17, 2002 (as compared to September 7, 
2002).  The VA Form 21-4138 is dated September 17, 2002 and 
the RO's date stamp of the document also appears to be 
September 17, 2002.  Notwithstanding these facts, the RO has 
assigned September 7, 2002 as the date the veteran's claim 
was received and this date is accepted by the Board.  

An evaluation of the information and evidence prior to 
September 7, 2002 does not reflect any earlier claim having 
been filed for service connection for a right shoulder 
disability; nor has the veteran contended, other than his 
allegation of a claim having been filed in May 1979, that he 
filed a claim earlier than September 7, 2002.  Therefore, as 
the veteran's claim for service connection for a right 
shoulder disability with bursitis was not received by the RO 
within one year of his separation from service, the date of 
receipt of claim or date entitlement arose, whichever is 
later, is controlling for the purposes of the veteran's 
claim.  38 C.F.R. § 3.400(b)(2).  Here, the RO has assigned 
an effective date from the date of the claim for service 
connection.  Thus, an effective date earlier than September 
7, 2002 is not warranted.  The governing legal authority is 
clear and specific, and VA is bound by it.  As such, there 
clearly is no legal basis for assignment of an earlier 
effective date in this case.  

Under the circumstances, the Board must conclude that there 
is no basis to warrant an effective date earlier than 
September 7, 2002 for the award of service connection for a 
right shoulder disability with bursitis, and the claim must 
be denied.  


ORDER

An effective date prior to September 7, 2002 for the grant of 
service connection for a right shoulder disability with 
bursitis, to include on the basis of CUE, is denied.  


REMAND

As noted in the Introduction, above, in a February 2005 
rating decision, the RO assigned an effective date of May 17, 
1979 (date of original claim) for the grant of service 
connection for a left shoulder disability with bursitis.  The 
RO has awarded a noncompensable rating from May 17, 1979 to 
June 21, 2002, and a 20 percent rating since June 21, 2002.  
The veteran has appealed the noncompensable rating assigned 
prior to June 21, 2002.  

In reviewing the evidence of record, as noted above, the 
veteran has reported that he is in receipt of disability 
benefits from SSA.  In a report of the June 2003 VA 
examination, the examiner noted the veteran's reported 
history of receiving SSA benefits since 1996 for his 
bilateral shoulder disability.  The Board finds the record on 
which the veteran's SSA disability award was based may 
contain additional relevant evidence with respect to his 
claim for an initial compensable rating for left shoulder 
disability with bursitis prior to June 21, 2002.  The Board 
notes that once VA is put on notice that a claimant is in 
receipt of disability benefits from SSA, VA has a duty to 
obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The records associated 
with the veteran's SSA disability award should be obtained 
and associated with the claims file.  All procedures set 
forth pertaining to requests for records from Federal 
facilities must be followed.  

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  
However, identification of the specific action requested on 
remand does not relieve the AOJ of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, the AOJ should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to readjudicating the remaining claim on appeal.  

In light of the foregoing, this matter is REMANDED for the 
following action:

1.  Any records pertaining to the 
veteran's reported award of disability 
benefits from the SSA, to include the 
decision itself and the medical records 
relied upon in reaching the decision, 
should be obtained.  All records and/or 
responses received should be associated 
with the claims file.  All procedures set 
forth in 38 C.F.R. § 3.159(c)(2) (2007) 
pertaining to requests for records from 
Federal facilities must be followed.  
Likewise, all notice procedures as set 
forth in 38 C.F.R. § 3.159(e)(1) (2007), 
for identified records that are not 
obtained must be followed.  

2.  The remaining claim on appeal should 
be re-adjudicated in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


